EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated the 17th day of March 2013 (the “Employment
Agreement”) , is by and between ADB International Group, Inc., a Delaware
corporation, having its principal place of business at 1440 West Bitters Road,
#1931, San Antonio, Texas 78248 (the “Company”), and Sharar Ginsburg having a
principal place of business at 13 Hazait Street Kfar Bilu, Israel 76966 (the
“Executive”). The Company and the Executive are sometimes referred to
individually, as a "Party" and collectively, as the "Parties."

WHEREAS, the Company desires to engage the services of Executive as chief
executive officer, chief operating officer and a director and the Executive
desires to be engaged as the Company's chief executive officer, chief operating
officer and a director pursuant to this Employment Agreement.

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto agree as follows:

1. Term of Agreement. Subject to the terms and conditions hereof, the term of
employment of the Executive under this Employment Agreement shall be for a three
(3) year period commencing on the date first set forth subject to the provisions
of this Employment Agreement. Such term of employment is herein called the
"Employment Term.”)

2. Employment and Duties. As of the date first set forth above, the Executive
shall be employed as chief executive officer and chief operating officer and
perform the duties and responsibilities in such capacities, during the
Employment Term. Executive shall serve subject to the direction and supervision
of the board of directors of the Company, with the understanding that Executive
shall also serve as a director. Executive shall perform duties which are
consistent with his title and position as chief executive officer and chief
operating officer of the Company and such other duties as may be assigned to him
from time to time by the board of directors. During the Employment Term,
Executive shall devote his full time, skill, energy and attention to the
business of the Company and shall perform his duties in a diligent, trustworthy,
loyal and businesslike manner.

3. Compensation and Benefits During the Employment Term:

The Executive’s base compensation shall be at the rate of $750 per month, for
the term of this Employment Agreement, payable in regular semi-monthly
installments.

In addition to the Executive’s base compensation, Executive will be entitled to
a bonus as determined by the Company’s board of directors from time to time, if
and when declared by the board of directors.

The Executive shall be entitled to reimbursement of all reasonable, ordinary and
necessary business related expenses incurred by him in the course of his duties
and upon compliance with the Company’s procedures.

The Executive shall also be granted common stock purchase warrants, exercisable
on a cashless basis, for 7,000,000 shares of common stock (the "Options"),
pursuant to an employee stock option plan to be adopted by the Company's board
of directors (the "ESOP"). The Parties understand that the Options shall be
subject to certain vesting provisions and such other terms and conditions as
shall be contained in the ESOP.

4. Termination. The Company may terminate this Employment Agreement: (i) for
death or disability under Section 5(a) or 5(b); (ii) with “cause” as set forth
under Section 5(c); or by the Executive for good reason as defined under Section
5(d). All other terminations which may occur shall constitute a breach of this
Employment Agreement.

(a) The Company shall have the right to terminate the employment of the
Executive under this Employment Agreement for disability in the event Executive
suffers an injury, illness or incapacity of such character as to substantially
disable him from performing his duties without reasonable accommodation by the
Company hereunder for a period of more than one hundred and twenty (120)
consecutive days upon the Company giving at least thirty (30) days written
notice of termination; provided, however, that if the Executive is eligible to
receive disability payments pursuant to a disability policy paid for by the
Company, the Executive shall assign such benefits to the Company for all periods
as to which he is receiving full payment under this Employment Agreement.

(b) This Employment Agreement shall terminate upon the death of Executive.

(c) The Company may terminate this Employment Agreement at any time because of
(i) Executive's material breach of any term of this Employment Agreement; (ii)
the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; provided, in each case,
however, that the Company shall not terminate this Employment Agreement pursuant
to this Section 5(c) unless the Company shall first have delivered to the
Executive a written notice which specifically identifies such breach or
misconduct and the Executive shall not have cured the same within thirty (30)
days after receipt of such notice; (iii) Executive’s gross negligence in the
performance of his duties or (iv) the failure of Executive to perform his
essential duties or comply with reasonable directions of the board of directors.

(d) The Executive may terminate his employment for "Good Reason” if:

(i) he is assigned, without his express written consent, any duties inconsistent
with his positions, duties, responsibilities, authority and status with the
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof;

(ii) his compensation is reduced, other than by reason of the limited cash flow
of the Company and such reduction is also applied to other executive officers of
the Company;

(iii) the Company shall file a petition for bankruptcy or re-organization under
the federal bankruptcy statues or an involuntary petition is filed against the
Company and not removed or withdrawn within thirty (30) days or the Company does
not pay any material amount of compensation due hereunder and then fails either
to pay such amount within the ten (10) day notice period required for
termination hereunder or to contest in good faith said notice. Further, if such
contest is not resolved within thirty (30) days the Company shall submit such
dispute to arbitration, under Section 5.

5. Arbitration. If a dispute should arise regarding this Employment Agreement,
all claims, disputes, controversies, differences or other matters in question
arising out of this relationship shall be settled finally, completely and
conclusively by arbitration pursuant to the rules of The Israeli Institute of
Commercial Arbitration ("ILCA"). A decision of the arbitrators shall be final
and shall be binding upon the Parties. Any arbitration held in accordance with
this paragraph shall be private and confidential and no person shall be entitled
to attend the hearings except the arbitrator, Executive, Executive’s attorneys,
and an designated representatives of the Company and their respective attorneys.
The matters submitted for arbitration, the hearings and proceedings and the
arbitration award shall be kept and maintained in strictest confidence by
Executive and the Company and shall not be discussed, disclosed or communicated
to any persons. On request of any party, the record of the proceeding shall be
sealed and may not be disclosed except insofar, and only insofar, as may be
necessary to enforce the award of the arbitrator and any judgement enforcing an
award. The prevailing party shall be entitled to recover reasonable and
necessary attorneys’ fees and costs from the non-prevailing party.

6. Opportunities. During his employment with the Company, and for one year
thereafter, Executive shall not take any action which might divert from the
Company any opportunity learned about by him during his employment with the
Company (including without limitation during the Employment Term) which would be
within the scope of any of the businesses then engaged in or planned to be
engaged in by the Company.

7. Survival. In the event that this Employment Agreement shall be terminated,
then notwithstanding such termination, the obligations of Executive pursuant to
Sections 7 of this Employment Agreement shall survive such termination.

8. Contents of Employment Agreement, Parties in Interest, Assignment. This
Employment Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof. All of the terms and provisions of
this Employment Agreement shall be binding upon and inure to the benefit of and
be enforceable by the respective heirs, representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of Executive
hereunder which are of a personal nature shall neither be assigned nor
transferred in whole or in part by Executive. This Employment Agreement shall
not be amended except by a written instrument duly executed by the parties.

9. Severability. If any term or provision of this Employment Agreement shall be
held to be invalid or unenforceable for any reason, such term or provision shall
be ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Employment
Agreement shall be construed as if such invalid or unenforceable term or
provision had not been contained herein.

10. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other Party shall be in writing and shall be
deemed to have been duly given when delivered personally or five (5) days after
dispatch by registered or certified mail, postage prepaid, return receipt
requested, to the Party to whom the same is so given or made, sent to the
address of the Parties as first set forth above, unless some other address shall
be given by a Party in writing or email to the other Party.

11. Counterparts and Headings. This Employment Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all which
together shall constitute one and the same instrument. All headings are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed and delivered as of the day and year first above written.

ADB International Group, Inc.

By: /s/ Yosep Zekri

Yoseph Zekri, Secretary and Chairman

Shahar Ginsberg

By: /s/ Shahar Ginsberg

Sharar Ginsburg